Citation Nr: 1043674	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart disorder (sick 
sinus syndrome), to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to February 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 

In June 2010, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A heart disorder, diagnosed as sick sinus syndrome, was not shown 
to have had onset during service; a heart disorder was not 
manifest to a compensable degree within one year of separation 
from service; a heart disorder was first documented after 
service, and is not shown to be related to an injury, disease, or 
event of service origin or to service-connected hypertension.


CONCLUSION OF LAW

A heart disorder (sick sinus syndrome) was not incurred in or 
aggravated by active service, may not be presumed to have been 
incurred during service, and was not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in July 2008; a rating decision in October 2008; a 
statement of the case in October 2009; and supplemental 
statements of the case in August 2010.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran attributes his currently-shown heart disorder, 
diagnosed as sick sinus syndrome, to his service-connected 
hypertension. Specifically, he asserts that his hypertension 
medication can cause sick sinus syndrome.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for heart disease if the disability is manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

The service treatment records contain no complaint, treatment, 
finding, or diagnosis for a heart condition.  

Private treatment records in May 2008, show that the Veteran was 
diagnosed with sick sinus syndrome and received a pace maker.

The Veteran underwent a VA examination in August 2008.  The 
examiner noted coronary risk factors including hypertension and 
the Veteran's age.  The examiner noted that the Veteran was being 
treated for hypertension with various blood pressure medications.  
The Veteran was also taking medication for diabetes.  An 
echocardiogram revealed mild aortic stenosis, ejection fraction 
of 67 percent and reduced left ventricular compliance.  He was 
diagnosed with sick sinus syndrome, status post-dual-chamber 
pacemaker implant.  The examiner opined that the issue of whether 
the Veteran's current sick sinus syndrome was caused by or 
related to his service-connected diabetes mellitus could not be 
resolved without resorting to speculation.  In an October 2008 
addendum report, the examiner reiterated that it would be mere 
speculation to say the cause of the Veteran's sick sinus 
syndrome, however, it was less likely than not caused by or the 
result of the service-connected hypertension.  

In December 2008, the Veteran submitted medical articles in 
support of his claim.  In essence, the articles noted that sick 
sinus syndrome could be etiologically related to medication used 
to treat blood pressure, such as calcium channel blockers or beta 
blockers.  

On VA examination in July 2010, the examiner noted a pertinent 
past medical history included hypertension, hyperlipidemia, and 
noninsulin dependent diabetes mellitus.  The examiner diagnosed 
sick sinus syndrome, status post-pacemaker.  The examiner opined 
that the Veteran's sick sinus syndrome was not caused by or 
related to service, nor was it caused or aggravated beyond its 
natural progression, by the service-connected hypertension, or 
treatment for the service-connected conditions.  The examiner 
went on to explain that the predominant cause of sick sinus 
syndrome was natural aging.  Often sick sinus syndrome was 
manifested by a fluctuating heart rate or was just fast enough to 
be asymptomatic in the elderly population.  Antihypertensive 
medications could lower the heart rate enough that the condition 
would become symptomatic.  However, antihypertensives were not 
proximate causes of sick sinus syndrome and antihypertensive 
medications did not permanently aggravate sick sinus syndrome.  
Additionally, the examiner noted that sick sinus syndrome was not 
diagnosed or manifest during service or within one year of 
service discharge.  Rather it became manifest in 2008, many years 
after service.  

Sick sinus syndrome, was not affirmatively shown to have been 
present during service, and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.  As 
chronicity in service is not adequately supported by the service 
treatment records, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).

Additionally, sick sinus syndrome was initially document in May 
2008, more than 32 years after service.  The lengthy period 
without evidence of treatment for sick sinus syndrome weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  And as the initial documentation of sick sinus 
syndrome is well beyond the one-year presumptive period for 
manifestation of heart disease, service connection cannot be 
established for on a presumptive basis.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

However, the thrust of the Veteran's claim is that the service-
connected hypertension caused him to develop sick sinus syndrome.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe such symptoms as 
changes in his heart rate, the diagnosis of sick sinus syndrome 
and the medical causation are not subject to lay observation.  
The determination as to the presence, type, and cause of sick 
sinus syndrome is medical in nature and not capable of lay 
observation.  The relationship of the current sick sinus syndrome 
to service or the service-connected hypertension is a medical 
determination that requires specific training and knowledge.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnosis 
of sick sinus syndrome was based on diagnostic tests, to include 
an echocardiogram.  Therefore, sick sinus syndrome is not a 
simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret diagnostic tests.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current sick sinus syndrome, first shown after 
service, and an injury, disease, or event in service, or a 
service-connected disability, is needed and a lay assertion on 
medical causation is not competent evidence.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or medical 
opinion.  38 C.F.R. § 3.159 (2010). 

The Veteran is not qualified through education, training, and 
expertise to offer opinions on a medical diagnosis that is not 
capable of lay observation, or on medical causation where a lay 
assertion of medical causation is not competent evidence.  
Therefore, his statements are insufficient to establish that his 
service-connected hypertension caused sick sinus syndrome, as a 
medical opinion is necessary to establish such a finding.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

To this end, VA obtained a medical opinion addressing the 
Veteran's contentions.  However, the competent medical evidence 
does not associate the Veteran's sick sinus syndrome with the 
service-connected hypertension.  

Significantly, the VA examiner in July 2010, following a review 
of the claims file, an examination of the Veteran and clinical 
testing, opined that the Veteran's sick sinus syndrome was not 
caused by or related to service, nor was it caused or aggravated 
beyond its natural progression, by the service-connected 
hypertension, or treatment for the service-connected conditions.  
The examiner explained that the predominant cause of sick sinus 
syndrome was natural aging.  Often sick sinus syndrome was 
manifested by a fluctuating heart rate, or was just fast enough 
to be asymptomatic in the elderly population.  Antihypertensive 
medications could lower the heart rate enough that the condition 
would become symptomatic.  Accordingly, the antihypertensives 
were not proximate causes of sick sinus syndrome and 
antihypertensive medications did not permanently aggravate the 
Veteran's sick sinus syndrome.  The examiner further noted that 
sick sinus syndrome was not diagnosed or manifest during service 
or within one year of service discharge, rather it became 
manifest in 2008, many years after service.  

As for the medical articles, a medical article may be regarded as 
competent evidence where standing alone, the article discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 513 (1998).

In this case, the articles are evidence, but the opinion of the 
VA examiner outweighs the probative value of the articles as the 
VA examiner applied valid medical analysis to the significant 
facts of the case to reach the conclusion submitted in the 
opinion and the medical articles offer only generic 
relationships.

The competent medical evidence does not relate the Veteran's 
current sick sinus syndrome, by causation or by aggravation, to 
his service-connected hypertension or hypertension medication, or 
to service; and the evidence does not show that sick sinus 
syndrome manifested within any applicable presumptive period for 
heart disease.  

As such, the criteria for service connection for sick sinus 
syndrome as due to service or the service-connected hypertension, 
have not been met and the Veteran's claim is therefore denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart disorder (sick sinus syndrome), to 
include as secondary to service-connected hypertension, is 
denied.




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


